Citation Nr: 0117564	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  95-30 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether it was proper to terminate the appellant's award of 
an apportioned share of the veteran's service-connected 
disability benefits.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active service from January 1991 to April 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a  September 1999 decision of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO), which terminated the appellant's 
apportionment of the veteran's disability compensation.  The 
Board notes that the present appeal was initiated and filed 
by the appellant, who is the mother and custodian of two of 
the veteran's minor children.  

This is a contested claim.  The veteran is represented by 
Disabled American Veterans.  The appellant is not represented 
in connection with her appeal.  


FINDINGS OF FACT

1. The veteran and the appellant were married in June 1987; 
they divorced in December 1997.

2.  In September 1991, the veteran was granted service 
connection for a disability which is currently evaluated as 
70 percent disabling.  

3.  Effective April 1996, the appellant was awarded an 
apportioned share of the veteran's benefits in the amount of 
$121 per month, in February 1998 the RO increased to the 
appellant's apportionment to $169 per month.  

4.  The most recent evidence shows that the veteran has $93 
deducted from his paycheck every two weeks, which goes to the 
appellant for child support.


CONCLUSION OF LAW

The decision to terminate the appellant's award of an 
apportioned share of the veteran's service-connected 
disability benefits, effective October 1, 1999, was proper.  
38 U.S.C.A. § 5307 (West 1991); Veterans Claims Assistance 
Act (section 4, 114 Stat. 2096, 2098-2099); 38 C.F.R. §§ 
3.450, 3.451 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 1996, the appellant filed a claim for apportionment.  
See 38 C.F.R. § 3.450(a)(1).  In her claim, and in an April 
1996 letter, she essentially asserted that she was the 
veteran's wife, and that she had had two children by the 
veteran (hereinafter "A" and "B") (born in 1987 and 1989, 
respectively), both of whom were in her custody.  The Board 
further notes that evidence of record, to include letters 
received from the veteran in June 1999 and October 2000, 
indicates that the veteran has two other children 
(hereinafter "C" and "D") by one or more women other than 
the appellant.  Child D is reportedly an adult (i.e., he was 
born in 1982), who lives with the veteran).  

In July 1996, the RO granted the appellant's claim for 
apportionment of the veteran's benefits.  The RO granted an 
apportionment of $121 per month.  

A stated court judgment, dated in August 1997, shows that the 
veteran and the appellant were awarded joint custody, and 
that the veteran was ordered to pay $100 every two weeks in 
support of their two minor children.  A state court judgment 
shows that the veteran and the appellant were divorced in 
December 1997.  

In February 1998 the RO increased to the appellant's 
apportionment to $169 per month.  

In June 1999, the veteran requested that his apportionment be 
discontinued.  In support of his claim, he submitted a 
financial status report (FSR) (VA Form 20-5655), signed in 
June 1999, and a paystub (VA Form 5632) from his employer 
(apparently the VA medical center in New Orleans).  The FSR 
showed that he reported the following: a monthly gross salary 
of $1,651.20 per month, total monthly expenses of $1,863, and 
net take home pay of $692.42.  The veteran also reported 
receiving (VA) compensation of $835 per month (however, an 
February 1998 RO letter notifying the veteran of an increased 
rating for his disability (from 50 to 70 percent) indicates 
he was to be paid $905 per month as of December 1997, and 
that this amount was exclusive of $178 per month that was to 
be withheld).  The paystub covered an 80 hour work period 
ending February 27 (presumably from 1999), and showed that he 
had a $115.38 deduction for "alimony/child spt/bankruptcy," 
and a $100 deduction for "voluntary allotments."  A 
handwritten note stated that both of these deductions were 
for child support.  A second paystub (also a VA Form 5632) 
for an 80 hour work period ending September 11 (presumably 
from 1999), shows that he had a $115.38 deduction for 
"alimony/child spt/bankruptcy," and a $93 deduction for 
"voluntary allotments."  In a handwritten notation, the 
veteran wrote that the $93 voluntary allotment went to the 
appellant, and that the $115.38 went for the support of 
another child (child "C").  

Later that same month, the RO notified the appellant that it 
was proposed that her apportionment be terminated.  The RO's 
notice stated that the veteran was paying her a voluntary 
allotment of $100 every two weeks, and (erroneously) that he 
was also paying her a "garnishment" of $115.38 every two 
weeks.  The RO requested that she complete and submit an 
attached form concerning financial information (VA Form 21-
4138).  

In July 1999, the appellant's VA Form 21-4138 was received, 
with an accompanying statement in support of claim (VA Form 
20-5655).  The appellant opposed the proposed termination, 
stating that she received $93 every two weeks from the 
veteran in the form of a garnishment.  She also stated that 
she received $178 per month "from VA," which would soon be 
reduced to $100 per month "since my divorce from the vet is 
final."  She asserted that the veteran was $1,200 in arrears 
in child support.  Her financial statement indicated the 
following: her monthly gross salary was $221; net take home 
pay was $150.72; she received a monthly VA apportionment of 
$178; total monthly net income was $382.72; and her total 
monthly expenses were $1,804.36.  She stated that these 
figures did not include the $93 she received every two weeks.  

In September 1999, the RO terminated the appellant's 
apportionment, effective October 1999.  The RO noted that the 
veteran was receiving $835 per month in benefits, that the 
appellant had acknowledged receiving $93 every two weeks from 
the veteran, and that the veteran was providing almost twice 
the amount he received from VA for the children as his 
dependents.  See generally 38 U.S.C.A. § 1115(1)(C) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.4(b)(2) (2000).  

In a letter received in October 2000, the veteran asserted 
that he was paying the appellant $200 per month in child 
support.  

A letter to the veteran from the RO, dated in October 2000, 
indicates that the veteran was receiving $1,035 per month in 
benefits.  

Where, as here, the veteran is not living with the 
appellant's two children and the children are not in his 
custody, his compensation or pension may, under certain 
circumstances, be apportioned.  See 38 U.S.C.A. § 5307 (West 
1991).  Further, compensation or pension may be specially 
apportioned between the veteran and his dependents or the 
surviving spouse and children on the basis of the facts in 
the individual case, so as long as it does not cause undue 
hardship to the veteran or other persons in interest.  See 38 
C.F.R. § 3.451 (2000).

The law further provides that without regard to any other 
provision regarding apportionment, where hardship is shown to 
exist, benefits may be specially apportioned between the 
veteran and his dependents on the basis of the facts in the 
individual case, as long as it does not cause undue hardship 
to the other persons in interest. 38 C.F.R. § 3.451.  In 
determining the basis for a special apportionment, 
consideration will be given to such factors as: 1) the amount 
of VA benefits payable; 2) other resources and income of the 
veteran and those dependents in whose behalf apportionment is 
claimed; and 3) special needs of the veteran, his or her 
dependents, and the apportionment claimants.  Id.  
Ordinarily, apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship, while 
apportionment of less than 20 percent would not provide a 
reasonable amount for any apportionee.  Id.

In the present case, the record reveals that the veteran and 
the appellant were divorced in December 1997.  They had two 
children during their marriage, both of whom are still 
minors.  They have been living apart since their divorce.  
The evidence indicates that the veteran has $93 deducted from 
his pay every two weeks for child support (about $186 per 
month).  The most recent evidence indicates a slight 
increase.  Specifically, in the veteran's October 2000 
letter, he asserted that he was paying the appellant $200 per 
month in child support, and his July 1999 paystub shows a 
"voluntary allotment" of $100 every two weeks.  Based on 
the foregoing, the Board finds that the evidence shows that 
the veteran is providing reasonable support contributions to 
the appellant.  Accordingly, the Board finds that the 
evidence shows that the RO properly terminated the 
appellant's award of an apportioned share of the veteran's 
service-connected disability benefits, and that the 
appellant's claim must be denied.  


ORDER

The termination of the appellant's award of an apportioned 
share of the veteran's service-connected disability benefits 
was proper, and the appeal is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

